Citation Nr: 1531007	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  11-18 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected left hip and pelvis degenerative joint disease.

2.  Whether a rating reduction from 40 percent to 10 percent for service-connected lumbar muscle spasm, small herniated disc spondylosis condition, effective from April 23, 2010 to November 7, 2011, was proper.

3.  Whether a rating reduction from 40 percent to 20 percent for service-connected lumbar muscle spasm, small herniated disc spondylosis condition, effective June 9, 2015, was proper. 

4.  Entitlement to a rating in excess of 40 percent for service-connected lumbar muscle spasm, small herniated disc spondylosis condition (exclusive of the period from August 3, 2011 to September 30, 2011 when a temporary 100 percent rating was in effect).


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from August 2005 to February 2006, and from August 2006 to February 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA) (hereinafter Agency of Original Jurisdiction (AOJ)) which granted service connection for left hip and pelvis degenerative joint disease, assigning an initial 10 percent evaluation effective from February 28 2009.  In that decision, the AOJ also reduced a 40 percent evaluation in effect since February 28, 2009 for service-connected lumbar muscle spasm, small herniated disc spondylosis condition (hereinafter thoracolumbar spine disability for ease of reference) to 10 percent, effective from April 23 2010.  

While the appeal has been pending, the 10 percent rating for the left hip disability has remained in effect.  That issue is addressed on the merits herein. 

In contrast, the history relating to the thoracolumbar spine disability is lengthy and complex, including numerous periods of staged ratings and two periods of rating reduction.  This appeal as to the thoracolumbar spine disability arose in connection with a claim for an increased rating for service-connected thoracolumbar spine disability.  As the Veteran appealed an initial determination in which the AOJ reduced the disability rating for the thoracolumbar spine disability and included an additional period of rating reduction, the matter of whether the reduction of the disability ratings was proper must also be addressed.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).

As addressed in the decision below, the Board restores the disability ratings for the thoracolumbar spine disability to 40 percent for the time periods from effective April 23, 2010 from November 7, 2011, and from June 9, 2015 to the present.  As such, the Board has recharacterized the remaining increased rating claim on the title page as one for a rating greater than 40 percent for the entire appeal period (exclusive of the period from August 3, 2011 to September 30, 2011 when a temporary 100 percent rating was in effect).

The issue of entitlement to a higher initial rating for left hip disability, and a rating in excess of 40 percent for thoracolumbar spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An August 2010 AOJ rating decision, which reduced a disability rating for thoracolumbar spine disability from 40 percent to 10 percent effective from April 23, 2010 to November 7, 2011, did not reflect consideration of the provisions of 38 C.F.R. § 3.344 and is void ab initio.

2.  A June 2015 AOJ rating decision, which reduced a disability rating for thoracolumbar spine disability from 40 percent to 20 percent effective June 9, 2015, did not reflect consideration of the provisions of 38 C.F.R. § 3.344 and is void ab initio.


CONCLUSIONS OF LAW

1.  The August 2010 AOJ rating decision reduced the Veteran's disability rating for the thoracolumbar spine from 40 percent to 10 percent effective from April 23, 2010 to November 7, 2011 without compliance with the regulatory requirements, renders the reduction void ab initio.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.344 (2014).

2.  The June 2015 AOJ rating decision reduced the Veteran's disability rating for the thoracolumbar spine from 40 percent to 20 percent effective June 9, 2015 without compliance with the regulatory requirements, which renders the reduction void ab initio.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.344 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344.  When a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000). 

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e). 

Here, the rating reduction which occurred in the August 2010 rating decision involved multiple rating determinations which did not reduce the Veteran's overall combined disability rating of 70 percent which had been in effect prior to the rating reduction.  See AOJ rating decision dated January 2010.  As such, the due process provisions of 38 C.F.R. § 3.105(e) do not apply.  See VAOPGCPREC 71-91 (Nov. 7, 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed.Cir.2007) (holding that provisions of § 3.105(e) do not apply when there is no change in the overall disability rating).
 
In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. 

The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant a reduction in rating. 

Under 38 C.F.R. § 3.344(a) and (b), VA must find the following before reducing a rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413, 419 (1993). 

The provisions of 38 C.F.R. § 3.344(a) and (b) further provide certain procedural protections to a Veteran in regards to reductions of rating evaluations.  As noted above, the regulation is applicable if the evaluation was in effect more than five years; otherwise, 38 C.F.R. § 3.344(c) is applicable.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In considering the propriety of a reduction, the Board must focus on the evidence available to the AOJ at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer, 2 Vet. App. at 281-82.  The Veteran need not demonstrate that he or she is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the AOJs reduction was warranted.  See Brown, supra; Kitchens, 7 Vet. App. 320 (1995). 

As an initial matter, the Board notes that 38 C.F.R. § 3.344(a) and (b) are not applicable in the case at hand as the Veteran's 40 percent evaluation for his thoracolumbar spine disability was not in effect for greater than 5 years as of April 23, 2010-the initial 40 percent evaluation was assigned effective February 28, 2009.  Similarly, the 40 percent rating which went into effect November 8, 2011 was reduced to a 20 percent rating effective June 9, 2015.

However, the Board finds that the proper findings for the rating reductions of the thoracolumbar spine evaluation were not made in this case. 

Specifically, the Board notes that, under Faust, two findings are necessary in this case in order for the reductions to be proper: (1) that an improvement in the disability has actually occurred; and (2) that improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.

A review of the August 2010 rating decision which reduced the disability evaluation for thoracolumbar spine disability does not reflect any discussion of the Faust factors.  Rather, the AOJ only discussed the results from an April 2010 VA examination which did not include any opinion on potential improvement of the Veteran's thoracolumbar spine disability.  

With respect to the improvement of the Veteran's disability, the record reflects that the Veteran had submitted the results from an August 2010 electromyography and nerve conduction study (EMG/NCV) reflecting a diagnosis of L4-L5 and L5-S1 radiculopathy.  A March 2011 VA outpatient treatment record noted that the Veteran had a central disc protrusion at L3-L4 and L4-L5 which may require surgical correction if not improved with conservative treatment.  The Veteran underwent lumbar decompressive surgery in August 2011.  Overall, this evidence tends to support a potential worsening, and not improvement, of the thoracolumbar spine disability.

A June 2015 AOJ rating decision reduced a 40 percent rating for thoracolumbar spine disability to 20 percent based primarily on the results of a June 2015 VA examination report, which showed forward flexion to 35 degrees that was 5 degrees greater than the criteria warranting a continued 40 percent rating under the Formula for Rating Disease and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Formula Rating for Disease and Injuries of the Spine.

In the June 2015 rating decision, the AOJ did not discuss any of the Faust factors.

In short, the Board finds that the AOJ failed to properly make findings in this case as to both prongs of the Faust test for rating reduction cases.  The adjudicatory documents do not demonstrate that the AOJ made a finding with respect to whether the improvement noted reflected "an improvement in the Veteran's ability to function under the ordinary conditions of life and work" for either period of the rating reduction.  Without such explicit findings, the Board cannot properly analyze the ratings-reduction issue currently on appeal. 

Therefore, the Board finds that the August 2010 rating decision, which reduced the Veteran's 40 percent evaluation to 10 percent disabling for his thoracolumbar spine disability effective from April 23, 2010 to November 7, 2011, is void ab initio due to the AOJs failure to make full and complete findings with regards to whether there was "sustained improvement" shown under the ordinary conditions of life and work. 

Similarly, the Board finds that the June 2015 AOJ rating decision reducing the Veteran's disability rating for the thoracolumbar spine from 40 percent to 20 percent effective June 9, 2015 is void ab initio due to the AOJs failure to make full and complete findings with regards to whether there was "sustained improvement" shown under the ordinary conditions of life and work.

Accordingly, the actions to reduce the ratings are void, and the 40 percent evaluation for thoracolumbar spine disability is restored for the time periods from April 23, 2010 to November 7, 2011, and from June 9, 2015 to the present, as though the reductions had not occurred.  See 38 C.F.R. §§ 3.105(e), 3.344(c); Faust, supra.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The rating reduction from 40 percent to 10 percent for service-connected lumbar muscle spasm, small herniated disc spondylosis condition, effective from April 23, 2010 to November 7, 2011, was not proper; restoration of the 40 percent rating for the time period from April 23, 2010 to November 7, 2011 is granted.

The rating reduction from 40 percent to 20 percent for service-connected lumbar muscle spasm, small herniated disc spondylosis condition, effective June 9, 2015, was not proper; restoration of the 40 percent rating for the time period since June 9, 2015 is granted. 

REMAND

The AOJ last issued a Supplemental Statement of the Case (SSOC) on both issues in June 2012.  Since that time, the AOJ has associated with the claims folder relevant documents pertaining to a disability claim with the Social Security Administration and a June 2015 VA Compensation and Pension examination report.  A June 2015 AOJ rating decision, which reduced the disability evaluation for thoracolumbar spine disability, does not replace the requirement for an SSOC to be issued to the Veteran.  The claims, therefore, are remanded for adjudication of the issues and issuance of an SSOC prior to any further appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment for left hip and back disability since January 2012.

2.  Assist the Veteran in associating with the claims folder any relevant private treatment records, to include any records of private treatment for left hip and back disability since January 2012.

3.  Thereafter, readjudicate the claims of 1) entitlement to an initial rating in excess of 10 percent for service-connected left hip and pelvis degenerative joint disease and 2) entitlement to a rating in excess of 40 percent for service-connected lumbar muscle spasm, small herniated disc spondylosis condition (exclusive of the period from August 3, 2011 to September 30, 2011 when a temporary 100 percent rating was in effect).  If any benefit sought on appeal remains denied, the Veteran should be furnished an SSOC and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


